Exhibit 10.1

 

COMPUTER SOFTWARE INNOVATIONS, INC.

 

2005 INCENTIVE COMPENSATION PLAN

 



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

Table of Contents

 

ARTICLE I DEFINITIONS

   1

1.01.

  

Accounting Firm

   1

1.02.

  

Administrator

   1

1.03.

  

Agreement

   1

1.04.

  

Award

   1

1.05.

  

Board

   1

1.06.

  

Change in Control

   1

1.07.

  

Code

   2

1.08.

  

Committee

   2

1.09.

  

Common Stock

   2

1.10.

  

Company

   2

1.11.

  

Control Change Date

   3

1.12.

  

Corresponding SAR

   3

1.13.

  

Exchange Act

   3

1.14.

  

Fair Market Value

   3

1.15.

  

Initial Value

   3

1.16.

  

Option

   4

1.17.

  

Participant

   4

1.18.

  

Plan

   4

1.19.

  

SAR

   4

1.20.

  

Stock Award

   4

1.21.

  

Subsidiary

   4

ARTICLE II PURPOSES

   5

ARTICLE III ADMINISTRATION

   6

ARTICLE IV ELIGIBILITY

   7

ARTICLE V STOCK SUBJECT TO PLAN

   8

5.01.

  

Shares Issued

   8

5.02.

  

Aggregate Limit

   8

5.03.

  

Reallocation of Shares

   9

ARTICLE VI OPTIONS

   10

6.01.

  

Award

   10

6.02.

  

Option Price

   10

6.03.

  

Maximum Option Period

   10

6.04.

  

Nontransferability

   10

6.05.

  

Transferable Options

   10

6.06.

  

Employee Status

   11

 

i



--------------------------------------------------------------------------------

6.07.

  

Exercise

   11

6.08.

  

Payment

   11

6.09.

  

Change in Control

   11

6.10.

  

Stockholder Rights

   12

ARTICLE VII SARS

   13

7.01.

  

Award

   13

7.02.

  

Maximum SAR Period

   13

7.03.

  

Nontransferability

   13

7.04.

  

Transferable SARs

   13

7.05.

  

Exercise

   13

7.06.

  

Change in Control

   14

7.07.

  

Employee Status

   14

7.08.

  

Settlement

   14

7.09.

  

Stockholder Rights

   14

ARTICLE VIII STOCK AWARDS

   15

8.01.

  

Award

   15

8.02.

  

Vesting

   15

8.03.

  

Employee Status

   15

8.04.

  

Change in Control

   15

8.05.

  

Stockholder Rights

   15

ARTICLE IX ADJUSTMENT UPON CHANGE IN COMMON STOCK

   17

ARTICLE X COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

   18

ARTICLE XI GENERAL PROVISIONS

   19

11.01.

  

Effect on Employment and Service

   19

11.02.

  

Unfunded Plan

   19

11.03.

  

Rules of Construction

   19

11.04.

  

Tax Withholding

   19

ARTICLE XII AMENDMENT

   20

ARTICLE XIII DURATION OF PLAN

   21

ARTICLE XIV EFFECTIVE DATE OF PLAN

   22

 

ii



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE I

DEFINITIONS

 

1.01. Accounting Firm

 

Accounting Firm means the independent accounting firm engaged to audit the
Company’s financial statements.

 

1.02. Administrator

 

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III. Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.

 

1.03. Agreement

 

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.

 

1.04. Award

 

Award means an award of a Stock Award, Option or SAR granted to a Participant.

 

1.05. Board

 

Board means the Board of Directors of the Company.

 

1.06. Change in Control

 

Change in Control means the occurrence of any of the events set forth in any one
of the following paragraphs:

 

(a) The Company is merged or consolidated or reorganized into or with another
company or other legal entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
outstanding securities of such resulting company or entity immediately after
such transaction is held directly or indirectly in the aggregate by the holders
of voting securities of the Company immediately prior to such transaction,
including voting securities issuable upon the exercise or conversion of options,
warrants or other securities or rights; or

 

(b) The Company sells or otherwise transfers all or substantially all of its
assets to another company or other legal entity, and as a result of such sale or
other transfer of assets, less than a majority of the combined voting power of
the then outstanding securities of such company or other entity immediately
after such sale or transfer is held directly or indirectly in the aggregate by
the holders of voting securities of the Company immediately prior to such

 

1



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

sale or transfer, including voting securities issuable upon exercise or
conversion of options, warrants or other securities or rights; or

 

(c) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

 

(d) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding shares (“Outstanding Company Stock”), or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (“Outstanding Company
Voting Securities”), excluding, however, the following: (i) any acquisition
directly from the Company other than the acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (ii) any acquisition by the Company or any
of its subsidiaries, or (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries; or

 

(e) Approval by the Board of Directors of the Company of a resolution that a
Change in Control has occurred.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (i) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the recordholders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, or (ii) upon
conversion of the Series A Convertible Preferred Stock or the exercise of the
common stock warrants issued in connection therewith.

 

1.07. Code

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.08. Committee

 

Committee means the Compensation Committee of the Board.

 

1.09. Common Stock

 

Common Stock means the common stock of the Company.

 

1.10. Company

 

Company means Computer Software Innovations, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

1.11. Control Change Date

 

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.12. Corresponding SAR

 

Corresponding SAR means a SAR that is granted in relation to a particular Option
and that can be exercised only upon the surrender to the Company, unexercised,
of that portion of the Option to which the SAR relates.

 

1.13. Exchange Act

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

1.14. Fair Market Value

 

Fair Market Value means, on any given date,

 

(i) if the Common Stock is approved for trading on the Nasdaq National Market
System or the Nasdaq Small Cap Market, the reported “closing” price of a share
on such date; or

 

(ii) if the Common Stock is not approved for trading as described in (i) above,
but is listed or admitted to trading on a national securities exchange, the
reported “closing” price of a share on such date; or

 

(iii) if neither (i) nor (ii) above is applicable, and the Common Stock is
traded in the over-the-counter market and reported on the OTC Bulletin Board,
then the average of the highest and lowest sales prices of the Common Stock for
the ten (10) immediately preceding trading days; or

 

(iv) if none of (i), (ii) or (iii) above are applicable, the fair market value
of the Common Stock, as determined by the Committee in good faith.

 

1.15. Initial Value

 

Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant of a SAR shall not be less than
Fair Market Value on the date of grant. Except for an adjustment authorized
under Article IX, the Initial Value may not be reduced (by amendment or
cancellation of the sale or otherwise) after the date of grant.

 

3



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

1.16. Option

 

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement, which is not intended to comply with Code Section 422.

 

1.17. Participant

 

Participant means an employee of the Company or a Subsidiary, a member of the
Board or the board of directors of a Subsidiary or any consultant or advisor to
the Company or a Subsidiary who satisfies the requirements of Article IV and is
selected by the Administrator to receive an Award.

 

1.18. Plan

 

Plan means the Computer Software Innovations, Inc. 2005 Incentive Compensation
Plan.

 

1.19. SAR

 

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value. References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.

 

1.20. Stock Award

 

Stock Award means Common Stock awarded to a Participant under Article VIII,
including shares issued in settlement of benefit obligations under the Company’s
incentive compensation plan or any successor thereto.

 

1.21. Subsidiary

 

Subsidiary means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest that represents, directly or indirectly, more
than 50 percent of the total combined voting power represented by all classes of
stock or other ownership or equity interest units issued by such corporation,
partnership, joint venture, unincorporated association or other entity.

 

4



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE II

PURPOSES

 

The Plan is intended to assist the Company and its Subsidiaries in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and its Subsidiaries and to
associate their interests with those of the Company and its stockholders. The
Plan is intended to permit the grant of Options, SARs and Stock Awards. The
proceeds received by the Company from the sale of Common Stock pursuant to this
Plan shall be used for general corporate purposes.

 

5



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE III

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Awards, upon such terms (not inconsistent with the
provisions of this Plan), as the Administrator may consider appropriate. Such
terms may include conditions (in addition to those contained in this Plan) on
the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Stock Award, including by way of example
and not of limitation, requirements that the Participant complete a specified
period of employment or service with the Company or a Subsidiary, requirements
that the Company achieve a specified level of financial performance or that the
Company achieve a specified level of financial return. Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award may
become transferable or nonforfeitable or both. In addition, the Administrator
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement or Award. All expenses
of administering this Plan shall be borne by the Company, a Subsidiary or a
combination thereof.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

6



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE IV

ELIGIBILITY

 

Any employee of the Company, any member of the Board, any employee or director
of a Subsidiary (including a corporation that becomes a Subsidiary after the
adoption of this Plan) or any consultant or advisor to the Company or a
Subsidiary is eligible to participate in this Plan if the Administrator, in its
sole discretion, determines that such person has contributed or can be expected
to contribute to the profits or growth of the Company or a Subsidiary.

 

7



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE V

STOCK SUBJECT TO PLAN

 

5.01. Shares Issued

 

Upon the Award of shares of Common Stock pursuant to a Stock Award, the Company
may issue shares of Common Stock from its authorized but unissued Common Stock.
Upon the exercise of any Option or SAR the Company may deliver to the
Participant (or the Participant’s broker if the Participant so directs), shares
of Common Stock from its authorized but unissued Common Stock.

 

5.02. Aggregate Limit

 

(a) The maximum aggregate number of shares of Common Stock that may be issued
under this Plan, pursuant to the exercise of SARs and Options, and the grant of
Stock Awards is 1,100,000 shares. The maximum aggregate number of shares that
may be issued under this Plan shall be subject to adjustment as provided in
Article IX.

 

(b) Any Awards that are substituted pursuant to Article IX shall not reduce the
shares of Common Stock authorized for issuance under the Plan or authorized for
grant to a Participant in any calendar year. In the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the maximum aggregate number of
shares of Common Stock authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or any Subsidiary prior to such
acquisition or combination.

 

(c) Awards made as a material inducement to a person becoming an employee of the
Company or any Subsidiary, including new employees in connection with a merger
or acquisition, or a former employee being rehired as an employee following a
bona fide period of interruption of employment, shall not reduce the maximum
aggregate number of shares of Common Stock authorized for issuance under the
Plan if the Committee determines to not grant such Awards under the Plan.

 

8



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

5.03. Reallocation of Shares

 

(a) If any shares of Common Stock subject to an Award are forfeited, expire or
otherwise terminate without the issuance of shares of Common Stock, the shares
of Common Stock shall, to the extent of such forfeiture, expiration, termination
or non-issuance, again be available for Awards under the Plan.

 

(b) If shares of Common Stock are surrendered either actually or by attestation
or withheld (i) pursuant to the exercise of an Option or other Award under the
Plan or (ii) in satisfaction of tax withholding requirements with respect to
Awards under the Plan, the number of shares surrendered or withheld may be
reallocated to other Awards to be granted under this Plan.

 

9



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE VI

OPTIONS

 

6.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such Award; provided,
however that no Participant may be granted Options in any calendar year covering
more than 100,000 shares of Common Stock.

 

6.02. Option Price

 

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. Except for an
adjustment authorized under Article IX, the Option price may not be reduced (by
amendment or cancellation of the Option or otherwise) after the date of grant.

 

6.03. Maximum Option Period

 

The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted. The terms of any Option may provide that it
has a term that is less than such maximum period.

 

6.04. Nontransferability

 

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.

 

6.05. Transferable Options

 

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an Option transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Option during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Option except by
will or the laws of descent and distribution. In the event of any transfer of an
Option (by the Participant or his transferee), the Option and any

 

10



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.

 

6.06. Employee Status

 

In the event that the terms of any Option provide that it may be exercised only
during employment or continued service or within a specified period of time
after termination of employment or service, the Administrator may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

6.07. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine.
An Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of any Corresponding SAR
to the extent of the number of shares with respect to which the Option is
exercised.

 

6.08. Payment

 

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator or to the
extent permitted under the Agreement, by a cashless exercise through a
securities broker. Subject to rules established by the Administrator, payment of
all or part of the Option price may be made with shares of Common Stock which
have been owned by the Participant for at least six months and which have not
been used for another Option exercise during the prior six months. If Common
Stock is used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined as of the day preceding
the date of exercise) of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised.

 

6.09. Change in Control

 

Section 6.07 to the contrary notwithstanding, unless an outstanding Option is
assumed, replaced or converted to an equivalent award by the continuing entity,
each outstanding Option shall be fully exercisable (in whole or in part at the
discretion of the holder) upon a Change in Control. Any such replacement Awards
shall be fully exercisable, vested or earned if the Participant is terminated
within twenty-four months of a Change in Control. An Option that becomes
exercisable pursuant to this Section 6.09 shall remain exercisable thereafter in
accordance with the terms of the Agreement.

 

11



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

6.10. Stockholder Rights

 

No Participant shall have any rights as a stockholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

12



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE VII

SARS

 

7.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such Award; provided, however, no Participant
may be granted SARs in any calendar year covering more than 100,000 shares of
Common Stock. For purposes of the foregoing limit, an Option and Corresponding
SAR shall be treated as a single Award.

 

7.02. Maximum SAR Period

 

The maximum period in which a SAR may be exercised shall be ten years from the
date such SAR was granted. The terms of any SAR may provide that it has a term
that is less than such maximum period.

 

7.03. Nontransferability

 

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.

 

7.04. Transferable SARs

 

Section 7.03 to the contrary notwithstanding, if the Agreement provides, a SAR,
may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of a SAR transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the SAR during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the SAR except by will
or the laws of descent and distribution. In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.

 

7.05. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, a SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine. A SAR
granted under this Plan may be exercised with respect to any number of whole
shares less than the full number for which the

 

13



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

SAR could be exercised. A partial exercise of a SAR shall not affect the right
to exercise the SAR from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the SAR.
The exercise of a Corresponding SAR shall result in the termination of the
related Option to the extent of the number of shares with respect to which the
SAR is exercised.

 

7.06. Change in Control

 

Section 7.05 to the contrary notwithstanding, unless the outstanding SAR is
assumed, converted or replaced with an equivalent award by the continuing
entity, each outstanding SAR shall be fully exercisable (in whole or in part at
the discretion of the holder) upon a Change in Control. Any such replacement
Awards shall be fully exercisable, vested or earned if the Participant is
terminated within twenty-four months of a Change in Control. A SAR that becomes
exercisable pursuant to this Section 7.06 shall remain exercisable thereafter in
accordance with the terms of the Agreement.

 

7.07. Employee Status

 

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.08. Settlement

 

At the Administrator’s discretion, the amount payable as a result of the
exercise of a SAR may be settled in cash, Common Stock, or a combination of cash
and Common Stock. No fractional share will be deliverable upon the exercise of a
SAR but a cash payment will be made in lieu thereof.

 

7.09. Stockholder Rights

 

No Participant shall, as a result of receiving a SAR, have any rights as a
stockholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

 

14



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE VIII

STOCK AWARDS

 

8.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such Award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 400,000 shares of Common Stock.

 

8.02. Vesting

 

The Administrator, on the date of the Award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Subsidiaries before the expiration of a stated period. The Administrator, in its
discretion, may waive the requirements for vesting or transferability for all or
part of the shares subject to a Stock Award in connection with a Participant’s
termination of employment or service.

 

8.03. Employee Status

 

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

8.04. Change in Control

 

Sections 8.02 and 8.03 to the contrary notwithstanding, unless an outstanding
Stock Award is assumed, replaced or converted to an equivalent award by the
continuing entity, each outstanding Stock Award shall be transferable and
nonforfeitable upon a Change in Control. Any such replacement Awards shall be
fully exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control.

 

8.05. Stockholder Rights

 

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all the rights of a stockholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award, (ii) the Company shall retain
custody of the certificates evidencing shares of Common Stock granted

 

15



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

pursuant to a Stock Award, and (iii) the Participant will deliver to the Company
a stock power, endorsed in blank, with respect to each Stock Award. The
limitations set forth in the preceding sentence shall not apply after the shares
of Common Stock granted under the Stock Award are transferable and are no longer
forfeitable.

 

16



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE IX

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Awards may be granted under this Plan;
and the terms of outstanding Awards; and the per individual limitations on the
number of shares of Common Stock for which Awards may be granted shall be
adjusted as the Committee shall determine to be equitably required in the event
that (a) the Company (i) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies, or (b) there occurs any other event
which, in the judgment of the Committee necessitates such action. Any
determination made under this Article IX by the Committee shall be final and
conclusive.

 

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Awards may be granted, the per individual
limitations on the number of shares of Common Stock for which Awards may be
granted or the terms of outstanding Awards.

 

The Committee may make Awards in substitution for stock awards, stock options,
stock appreciation rights, or similar awards held by an individual who becomes
an employee of the Company or a Subsidiary in connection with a transaction or
event described in the first paragraph of this Article IX. Notwithstanding any
provision of the Plan (other than the limitation of Section 5.02), the terms of
such substituted Awards shall be as the Committee, in its discretion, determines
is appropriate.

 

17



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE X

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted or for which an Option or SAR is exercised may bear such
legends and statements as the Administrator may deem advisable to assure
compliance with federal and state laws and regulations. No Option or SAR shall
be exercisable, no Stock Award shall be granted, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Administrator may deem advisable from regulatory bodies having jurisdiction
over such matters.

 

18



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE XI

GENERAL PROVISIONS

 

11.01. Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Subsidiary or in any way affect any right or power of the Company or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefore.

 

11.02. Unfunded Plan

 

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

11.03. Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

11.04. Tax Withholding

 

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan. In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.

 

19



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE XII

AMENDMENT

 

The Board may amend or terminate this Plan from time to time. No amendment
shall, without a Participant’s consent, adversely affect any rights of such
Participant under any Award outstanding at the time such amendment is made.

 

20



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE XIII

DURATION OF PLAN

 

No Award may be granted under this Plan more than ten years after the effective
date of the Plan set forth in Article XIV. Awards granted before that
termination date shall remain valid in accordance with their terms.

 

21



--------------------------------------------------------------------------------

COMPUTER SOFTWARE INNOVATIONS, INC.

2005 Incentive Compensation Plan

 

ARTICLE XIV

EFFECTIVE DATE OF PLAN

 

This Plan was approved by the Company’s Board of Directors and took effect on
April 29, 2005.

 

22